DETAILED ACTION

The present application (Application No. 15/777.571), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 18 May, 2018.


Status of Claims

Claims 1-44, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 12, as amended recites “The method of claim 11, wherein said entering comprises capturing an image of said receipt”. However, claim 11 recites “obtaining a receipt comprising information or loyalty card comprising a code” and therefore “a receipt” is only an optional limitation in claim 11. Accordingly there is insufficient antecedent basis for this limitation in claim 12. Appropriate clarification and correction is required.

Claim 17, recites “The method of claim 11, further comprising redeeming said value for a gift card or a prize”. However, “acquiring value” is only recited in the preamble of claim 11 and as such does not carry patentable weight. Accordingly there appears to be insufficient antecedent basis for this limitation in claim 17. Appropriate clarification and correction is required.

Claim 11, recites in the preamble “A method of acquiring value in a loyalty program comprising”. However, there is no recitation in the body of the claim that is positively directed to “a method of acquiring value in a loyalty program”, and therefore no recitation in the body of the claim positively accomplish the intent of the invention as laid out in the preamble. This situation makes the claim language indefinite, vague and confusing. Claims 12-36 inherit this rejection through dependency from claims 11. Appropriate correction is required.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-44, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 11-44, are directed to a method, and claims 1-10, are directed to a system, , therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: 
Independent claim 1 comprises steps of: providing a receipt; storing customer accounts and point values; access and update accounts.
Independent claim 11 comprises steps of: purchasing a qualified item; obtaining a receipt; creating an online user account; accessing said online user account; entering said information.
Independent claim 37 comprises steps of: . purchasing a healthier food option; obtaining a receipt; entering said information or said reward code at an online redemption site; accumulating virtual currency.
Independent claim 40 comprises steps of: accessing an online account; selecting an item to acquire; redeeming points for the selected item; 
Independent claim 41 comprises steps of: logging into a user account; accessing an online redemption center; selecting a reward,
Independent claim 43 comprises steps of: assessing whether a food item selected by said customer is a qualifying healthier food item; determining a value to be associated with said healthier food item,; providing a receipt or one or.
Independent claim 44 comprises steps of: authenticating the customer via a web portal; receiving as an input to the web portal the associated value from one or more receipts or loyalty cards; adding each received associated value to an account; storing in a computer database the account.
The independent claims are directed to an incentive method for providing rewards for eating healthy meals. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing rewards.
These claimed steps are steps of collecting and storing tracking data (transmitting, receiving), purchasing something; tracking data (tracking purchases, tracking access,) , analyzing data, making determinations/correlations, and displaying/presenting data. These steps are all abstract mental steps. The above claimed steps merely describe a method of observing, evaluating 
Step 2A- Prong 2: Additional elements include: a web portal; a database; a receipt; logging into a user account; an online redemption center; online user account; 
These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The internet/network features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive and store data. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: Based on the reasoning provided under Step 2A- Prong 2, the claims under Step 2B do not recite “significantly more” than the abstract idea. At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Further additional limitations recited in the dependent claims include: a web app on a smart phone, tablet computer, or other mobile device ; online user account; capturing an image. These additional elements are merely invoked as tools to perform the abstract idea of the independent claims (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). These additional elements are merely invoked as tools to perform steps of purchasing a qualified item; obtaining a receipt; creating an online user account; accessing said online user account; entering said information; creating an account, tracking the type of food purchased and assigning a value; providing points; generating a receipt with an indication of value  considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 17, 20, 37, 40-41, 44, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earles et al. (US 2007/0100595) (hereinafter “Earles0595”).

Regarding claim 1,  Earles0595 discloses: 
(a method of incentivizing a customer to purchase healthier food items). The cashier may manually enter a code for each food item purchased by that member or the register automatically identifies the food items being purchased and sends such information along with the investor's account number to the server 100 for recordation and credit. It is thus possible to assign a credit to the purchase of a salad or vegetables, for example. (see at least Earles0595, ¶106, 185, 198), wherein, it is noted whole fruit, salad or vegetables, are food choices that represent “healthier food items”. 
(a. providing a receipt or one or more loyalty cards). A receipt (see at least Earles0595, ¶198). Loyalty card number (see at least Earles0595, fig. 10, ¶103-106).
(b. a database for storing customer accounts and point values). Database (see at least Earles0595, fig. 10, 14-15, ¶103-106, 115). Data capture (see at least Earles0595, fig. 2, 15, ¶26, 29, 48, 95).
(c. a web portal allowing customers to access and update accounts). Web portal (see at least Earles0595, fig. 10, 14-15, ¶103-106, 115).

Regarding claim 2, Earles0595 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Earles0595 discloses: (an online redemption site). (see at least Earles0595, fig. 15, ¶115).

Regarding claim 3, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 1-2; respectively) as per the above rejection statements.
Earles0595 discloses: (wherein said online redemption site may be accessed through said web portal). (see at least Earles0595, fig. 15, ¶115).

Regarding claim 4, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 1-3; respectively) as per the above rejection statements.
Earles0595 discloses: Web enabled phone in network which communication over a network  therefore a mobile app is implicit. (see at least Earles0595, fig. 2, ¶27).

Regarding claim 6, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 1-2; respectively) as per the above rejection statements.
Earles0595 discloses: (wherein said reward code corresponds to an amount of points, virtual currency, or dollar amount).
The behavior data capture set up module 130 is also used to establish parameters for recognizing certain purchases made by an investor at a POS terminal. Certain types of products/services may be associated with a desired behavior and used to assign investment credit to the investor. Conversely, the set up module 130 may be configured to allow investors to redeem accumulated investor credit or points associated with their achievement of behavior change goals to purchase merchandise or services by passing a suitable investor identifier device through a POS terminal at the supplier of the goods or services. (see at least Earles0595, fig. 1, 15, ¶48, 115). 
The incentive awards may be measured in so-called dividend "points" that have financial value, and which can be redeemed by an investor with one or more product and service suppliers shown at 80  (see at least Earles0595, ¶26).
FIG. 15 illustrates how the behavior investment server 100 uses its stored data to set up an integrated reward platform that is an Internet or intranet web site 290 accessible to investors. The site 290 may be a clearinghouse for performance and results of investors, communications related 

Regarding claim 7, Earles0595 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Earles0595 discloses: (an online redemption site). (see at least Earles0595, fig. 15, ¶115).

Regarding claim 8, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 1 and 7; respectively) as per the above rejection statements.
Earles0595 discloses: (wherein said online redemption center provides an online catalog of rewards that may be redeemed by said customer with said point values). (see at least Earles0595, fig. 15, ¶115).

9. The system of claim 1, wherein said point values are redeemed for a gift card or a prize. 

Regarding claim 9, Earles0595 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Earles0595 discloses: (redeeming said value for a gift card or a prize). The incentive awards may be measured in so-called dividend "points" that have financial value, and which can be redeemed by an investor with one or more product and service suppliers shown at 80 (can be used to redeem a gift card or a prize from a merchant) (see at least Earles0595, ¶26), wherein it is noted any product or service from a merchant acquired by redeeming points or credits represents “ a prize” (a prize from a merchant)  .

Regarding claim 11,  Earles0595 discloses:
(method of acquiring value in a loyalty program). The behavior data capture set up module 130 is also used to establish parameters for recognizing certain purchases made by an investor at a POS terminal. Certain types of products/services may be associated with a desired behavior and used to assign investment credit (value) to the investor. Conversely, the set up module 130 may be configured to allow investors to redeem accumulated investor credit or points associated with their achievement of behavior change goals to purchase merchandise or services see at least Earles0595, fig. 1, ¶48, 115). 
(a. purchasing a qualified item from a participating vendor). Purchasing whole fruit, salad or vegetables, representative of “healthier food items”. It is thus possible to assign a credit to the purchase of a salad or vegetables, for example. (see at least Earles0595, ¶106, 185, 198). Such healthier foods represent “a qualified item from a participating vendor”.
Examiner’s note: The confusing limitation “b. obtaining a receipt comprising information or loyalty card comprising a code” is taken to recite  “a receipt comprising information” or alternatively (emphasis added) “a loyalty card comprising a code”. 
 (b. obtaining a receipt comprising information or loyalty card comprising a code;). A transaction receipt (a receipt comprising information) (see at least Earles0595, ¶198). Likewise  Earles0595 teaches a loyalty card number wherein the number represents “a code” (see at least Earles0595, fig. 10, ¶103-106).
(c. creating an online user account;) ). Online account At 112, an investor sets up an account with the behavior investment server 100 including a password and user name. (see at least Earles0595, fig. 4, ¶34).
(d. accessing said online user account; and e. entering said information or said code). (see at least Earles0595, fig. 10, ¶48, 103-106).

Regarding claim 14, Earles0595 discloses: All the limitations of the corresponding parent claim (claim 11) as per the above rejection statement.
As explained in the rejection of claim 11, Earles0595 discloses: (wherein said value is in the form of points, virtual currency, or a dollar amount). (see at least Earles0595, fig. 1, 15, ¶48, 115).

Regarding claim 15, Earles0595 discloses: All the limitations of the corresponding parent claims (claim 11) as per the above rejection statement.
As explained in the rejection of claim 11 Earles0595 discloses: (wherein said qualified item is a healthier food option). Purchasing whole fruit, salad or vegetables, representative of “healthier food items”. It is thus possible to assign a credit to the purchase of a salad or vegetables, for see at least Earles0595, ¶106, 185, 198). Such healthier foods represent “a qualified item from a participating vendor”.

Regarding claim 17, Earles0595 discloses: All the limitations of the corresponding parent claim (claim 11) as per the above rejection statement.
Earles0595 discloses: (redeeming said value for a gift card or a prize). The incentive awards may be measured in so-called dividend "points" that have financial value, and which can be redeemed by an investor with one or more product and service suppliers shown at 80 (can be used to redeem a gift card or a prize from a merchant) (see at least Earles0595, ¶26), wherein it is noted any product or service from a merchant acquired by redeeming points or credits represents “ a prize” (a prize from a merchant)  .

Regarding claim 20, Earles0595 discloses: All the limitations of the corresponding parent claim (claim 11) as per the above rejection statement.
Earles0595 discloses: (vendor is a consumer packaged goods company, grocery store, convenience store, department store, market, supermarket, deli, delicatessen, produce market, greengrocer, restaurant, fast-food restaurant, food truck, or the like). Customer purchases food items (see at least Earles0595, ¶106, 185, 198), therefore the vendor is a food merchant

Regarding claim 37,  Earles0595 discloses: 
A system, method and computer software that provides for a computer implemented system and method for comprehensive reinforcement of human behavior by capturing environmental information for participants and reinforcing their daily choices in their environments. (see at least Earles0595, abstract).
(method of accumulating virtual currency that can be used to redeem a gift card or a prize from a merchant).
The behavior data capture set up module 130 is also used to establish parameters for recognizing certain purchases made by an investor at a POS terminal. Certain types of products/services may be associated with a desired behavior and used to assign investment credit to the investor. Conversely, the set up module 130 may be configured to allow investors to redeem accumulated investor credit or points associated with their achievement of behavior change goals see at least Earles0595, fig. 1, 15, ¶48, 115). 
The incentive awards may be measured in so-called dividend "points" that have financial value, and which can be redeemed by an investor with one or more product and service suppliers shown at 80  (can be used to redeem a gift card or a prize from a merchant) (see at least Earles0595, ¶26).
FIG. 15 illustrates how the behavior investment server 100 uses its stored data to set up an integrated reward platform that is an Internet or intranet web site 290 accessible to investors. The site 290 may be a clearinghouse for performance and results of investors, communications related to an investment program, data from other databases (such as a wellness database) and investor/employee recognition information. Using this information, the site 290 may issue award points, manage on-line redemption and fulfillment of points, and may generate consolidated reports.
 (a. purchasing a healthier food option from a participating vendor;) Purchasing whole fruit, salad or vegetables, representative of “healthier food items”. It is thus possible to assign a credit to the purchase of a salad or vegetables, for example. (see at least Earles0595, ¶106, 185, 198).
(b. obtaining a receipt comprising information or a reward card comprising a reward code;) A receipt (see at least Earles0595, ¶198) and/or a loyalty card number (see at least Earles0595, fig. 10, ¶103-106).
(c. entering said information or said reward code at an online redemption site; and d. accumulating virtual currency).
FIG. 15 illustrates how the behavior investment server 100 uses its stored data to set up an integrated reward platform that is an Internet or intranet web site 290 accessible to investors. The site 290 may be a clearinghouse for performance and results of investors, communications related to an investment program, data from other databases (such as a wellness database) and investor/employee recognition information. Using this information, the site 290 may issue award points, manage on-line redemption and fulfillment of points, and may generate consolidated reports (see at least Earles0595, fig. 15, ¶115).
The behavior data capture set up module 130 is also used to establish parameters for recognizing certain purchases made by an investor at a POS terminal. Certain types of see at least Earles0595, fig. 1, 15, ¶48, 115). 
The incentive awards may be measured in so-called dividend "points" that have financial value, and which can be redeemed by an investor with one or more product and service suppliers shown at 80  (see at least Earles0595, ¶26).

Regarding claim 40,  Earles0595 discloses: 
A system, method and computer software that provides for a computer implemented system and method for comprehensive reinforcement of human behavior by capturing environmental information for participants and reinforcing their daily choices in their environments. (see at least Earles0595, abstract).
(a. accessing an online account). Online account At 112, an investor sets up an account with the behavior investment server 100 including a password and user name. (see at least Earles0595, fig. 4, ¶34).
(b. selecting an item to acquire); The behavior data capture set up module 130 is also used to establish parameters for recognizing certain purchases made by an investor at a POS terminal. Certain types of products/services may be associated with a desired behavior and used to assign investment credit to the investor. Conversely, the set up module 130 may be configured to allow investors to redeem accumulated investor credit or points associated with their achievement of behavior change goals to purchase merchandise or services by passing a suitable investor identifier device through a POS terminal at the supplier of the goods or services. (see at least Earles0595, fig. 4, 10, 15, ¶48, 103, 115). 
(c. redeeming points for the selected item). 
FIG. 15 illustrates how the behavior investment server 100 uses its stored data to set up an integrated reward platform that is an Internet or intranet web site 290 accessible to investors. The site 290 may be a clearinghouse for performance and results of investors, communications related to an investment program, data from other databases (such as a wellness database) and investor/employee recognition information. Using this information, the site 290 may issue award see at least Earles0595, fig. 15, ¶115).
The behavior data capture set up module 130 is also used to establish parameters for recognizing certain purchases made by an investor at a POS terminal. Certain types of products/services may be associated with a desired behavior and used to assign investment credit to the investor. Conversely, the set up module 130 may be configured to allow investors to redeem accumulated investor credit or points associated with their achievement of behavior change goals to purchase merchandise or services by passing a suitable investor identifier device through a POS terminal at the supplier of the goods or services. (see at least Earles0595, fig. 1, 15, ¶48, 115). 
The incentive awards may be measured in so-called dividend "points" that have financial value, and which can be redeemed by an investor with one or more product and service suppliers shown at 80  (see at least Earles0595, ¶26).

Regarding claim 41,  Earles0595 discloses: 
A system, method and computer software that provides for a computer implemented system and method for comprehensive reinforcement of human behavior by capturing environmental information for participants and reinforcing their daily choices in their environments. (see at least Earles0595, abstract).
(a. logging into a user account). Online account At 112, an investor sets up an account with the behavior investment server 100 including a password and user name. (see at least Earles0595, fig. 4, ¶34).
 (b. accessing an online redemption center); (c. selecting a reward, wherein said user account and said online redemption center are associated with a loyalty program). 
FIG. 15 illustrates how the behavior investment server 100 uses its stored data to set up an integrated reward platform that is an Internet or intranet web site 290 accessible to investors. The site 290 may be a clearinghouse for performance and results of investors, communications related to an investment program, data from other databases (such as a wellness database) and investor/employee recognition information. Using this information, the site 290 may issue award points, manage on-line redemption and fulfillment of points, and may generate consolidated reports (see at least Earles0595, fig. 15, ¶115).
see at least Earles0595, fig. 1, 15, ¶48, 115). 
The incentive awards may be measured in so-called dividend "points" that have financial value, and which can be redeemed by an investor with one or more product and service suppliers shown at 80  (see at least Earles0595, ¶26).

Regarding claim 44,  Earles0595 discloses: 
(a method of incentivizing a customer to purchase healthier food items). The cashier may manually enter a code for each food item purchased by that member or the register automatically identifies the food items being purchased and sends such information along with the investor's account number to the server 100 for recordation and credit. It is thus possible to assign a credit to the purchase of a salad or vegetables, for example. (see at least Earles0595, ¶106, 185, 198), wherein, whole fruit, salad or vegetables, are food choices represent “healthier food items”. 
 (a. authenticating the customer via a web portal). Web portal (see at least Earles0595, fig. 15, ¶115). Authenticating a participant or investor (see at least Earles0595, ¶47).
(b. receiving as an input to the web portal the associated value from one or more receipts or loyalty cards). (see at least Earles0595, fig. 10, 14-15, ¶103-106, 115). 
(a receipt or one or more loyalty cards). A receipt (see at least Earles0595, ¶198). Loyalty card number (see at least Earles0595, fig. 10, ¶103-106).
(c. adding each received associated value to an account associated with the authenticated customer;) (see at least Earles0595, fig. 10, 14-15, ¶103-106, 115).
(d. storing in a computer database the account associated with the authenticated customer). (see at least Earles0595, fig. 10, 14-15, ¶103-106, 115).


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12-13, 38-39, are rejected under 35 U.S.C. 103 as being unpatentable over Earles et al. (US 2007/0100595) (hereinafter “Earles0595”) in view of LaPorte7318 et al. (US 2011/0307318) (hereinafter “LaPorte7318”).

Regarding claim 5, Earles0595 discloses: All the limitations of the corresponding parent claim (claim 1) as per the above rejection statement.
Earles0595 does not disclose: (wherein said receipt or said loyalty cards comprise a reward code).
Earles0595 discloses: Transaction receipt comprising information (see at least Earles0595, ¶198) and/or a loyalty card number (see at least Earles0595, fig. 10, ¶103-106).
However LaPorte7318 teaches: 
A loyalty network enables customers to use their mobile devices to participate in a merchant's customer loyalty program. When a customer conducts a transaction, the merchant's point-of-sale ( POS) system generates a code image containing transaction information. The POS system may print the code image on a transaction record (such as a bill or receipt) provided to the customer, and/or may display the code image on a display screen. The customer can then photograph/scan the code image with their mobile device, which sends the transaction information see at least LaPorte7318, abstract, fig. 3-5, ¶7, 27). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the receipt of Earles0595; in view of LaPorte7318; to include a receipt with a reward code. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Earles0595 in this way, since a receipt with a reward code facilitates the process of uploading and/or redeeming the reward.

Regarding claims 12, 38  Earles0595 discloses: All the limitations of the corresponding parent claims (claim 11; and claim 37; respectively) as per the above rejection statements.
Earles0595 does not disclose: (wherein said entering comprises capturing an image of said receipt and submitting said image for validation by logging into a user account and uploading said image through a web portal).
Earles0595 discloses: (mobile app). Web enabled phone in network which communication over a network  therefore a mobile app is implicit (see at least Earles0595, fig. 2, ¶27).
Further LaPorte7318 teaches: 
  A loyalty network enables customers to use their mobile devices to participate in a merchant's customer loyalty program. When a customer conducts a transaction, the merchant's point-of-sale ( POS) system generates a code image containing transaction information. The POS system may print the code image on a transaction record (such as a bill or receipt) provided to the customer, and/or may display the code image on a display screen. The customer can then photograph/scan the code image with their mobile device, which sends the transaction information and authentication information to a loyalty program server. The loyalty program server may use this information to credit the customer's loyalty program account, and may, in some cases, interact with the POS system to enable loyalty program credits to be redeemed (see at least LaPorte7318, abstract, fig. 3-5, ¶7, 27). 
Generally, the POS system generates a code image or "loyalty code," which is printed on a receipt or bill for a transaction and/or displayed on a display screen of the POS terminal. The customer photographs or scans the loyalty code with their mobile device, which then transmits see at least LaPorte7318, abstract, ¶7, 27). 
Per above, Earles0595 teaches a “base” transaction receipt received by a customer; and LaPorte7318 teaches a “comparable” transaction receipt received by a customer, which offers the improvement that the customer photographs or scans the receipt with the loyalty code with their mobile device, which then transmits transaction information extracted from the loyalty code to the loyalty server.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595; in view of LaPorte7318; to include the claimed limitation.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (the customer photographs or scans the loyalty code with their mobile device, which then transmits transaction information extracted from the loyalty code to the loyalty server) to improve a similar method (receiving a transaction receipt) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art. 
Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Earles0595 in this way, since this feature facilitates the process of uploading and/or redeeming the reward.

Regarding claims 13, 39  Earles0595 discloses: All the limitations of the corresponding parent claims (claim 11; and claim 37; respectively) as per the above rejection statements.
Earles0595 does not disclose: (wherein said entering comprises scanning said receipt using a mobile app.)
Earles0595 discloses: (mobile app). Web enabled phone in network which communication over a network  therefore a mobile app is implicit (see at least Earles0595, fig. 2, ¶27).
However LaPorte7318 teaches: A loyalty network enables customers to use their mobile devices to participate in a merchant's customer loyalty program (mobile app.) When a customer conducts a transaction, the merchant's point-of-sale ( POS) system generates a code image containing transaction information. The POS system may print the code image on a transaction see at least LaPorte7318, abstract, ¶7, 27).
Generally, the POS system generates a code image or "loyalty code," which is printed on a receipt or bill for a transaction and/or displayed on a display screen of the POS terminal. The customer photographs or scans the loyalty code with their mobile device, which then transmits transaction information extracted from the loyalty code to the loyalty server. In some embodiments, the loyalty server then communicates with the POS system and the customer's mobile device, at which point the customer may redeem loyalty network points to reduce the cost of their bill or receive some other benefit. (see at least LaPorte7318, abstract, ¶7, 27). 
Per above, Earles0595 teaches a “base” mobile app. and transaction receipt received by a customer; and LaPorte7318 teaches a “comparable” mobile app. and transaction receipt received by a customer, which offers the improvement that the customer photographs or scans the receipt with the loyalty code with their mobile device, which then transmits transaction information extracted from the loyalty code to the loyalty server.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595; in view of LaPorte7318; to include the claimed limitation.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (the customer photographs or scans the loyalty code with their mobile device, which then transmits transaction information extracted from the loyalty code to the loyalty server) to improve a similar method (receiving a transaction receipt) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.
Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Earles0595 in this way, since this feature facilitates the process of uploading and/or redeeming the reward.


Claim 16, are rejected under 35 U.S.C. 103 as being unpatentable over Earles et al. (US 2007/0100595) (hereinafter “Earles0595”).

Regarding claim 16, Earles0595 discloses: All the limitations of the corresponding parent claim (claim 11) as per the above rejection statement.
Earles0595 teaches:  (repeating steps a, b, d, and eat least one, two, three or more, five or more, or ten or more times).
The methodology of Earles0595 is directed to systems and methods for encouraging and tracking improvements in human behaviors, including but not limited to, health or wellness (see at least Earles0595, ¶2).
The intended objective of Earles0595 of performing comprehensive reinforcement of human behavior by capturing environmental information for participants and reinforcing their daily choices in their environments, to track, promote, encourage and further reward the desired behavior. (see at least Earles0595, abstract), and the way to achieve this intended objective is by performing steps a, b, d, not just once, but as many times as needed to obtain behavior modification and to maintain this preferred behavior through continuous incentive and encouragement. Accordingly Earles0595 teaches functionality to perform steps a, b, d, as many times as possible and as many times as desired without any constraint or limitation as to the number of times.
Accordingly, in the context of Earles0595, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform steps a, b, d, eat least one, two, three or more, five or more, or ten or more times, since one, two, three or more, five or more, or ten or more times are a finite number of predictable scenarios (a finite number of identified, predictable potential solutions) to the recognized need of achieving behavior modification and of maintaining this preferred behavior through continuous incentive and encouragement (the more times the better since the goal is better accomplished), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.


Claims 10, 18-19, 21, 42, are rejected under 35 U.S.C. 103 as being unpatentable over Earles et al. (US 2007/0100595) (hereinafter “Earles0595”) in view of Suprock et al. (US 2013/0013404) (hereinafter “Suprock3404”).

Regarding claim 10, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 1 and 9; respectively) as per the above rejection statements.
Earles0595 discloses: At 240, the investor purchases a product or service with a payment card (credit card, debit card, health account card, etc.) or uses a loyalty number when making a purchase (see at least Earles0595, ¶103).
Earles0595 does not disclose:  (wherein said gift card is a prepaid credit card or prepaid debit card).
However Suprock3404 discloses: Systems and methods for distributing digital offers to a consumer. The consumer may receive and select offers from brands and retailers, share these offers, and redeem these offers through the use of their connected consumer device. (see at least Suprock3404, abstract).
Loyalty Offers, (see at least Suprock3404, ¶19).
Should a Consumer choose to redeem Digital Offers, the Customer will have a choice between several options for where the credit shall be applied: 1) a `Load to Card` option where the credit will applied to a card, either loyalty or financial, known to the Retailer electronic point of sale system; 2) a financial network card such as a credit or debit card; or 3) a pre-paid card such as a gift-card, pre-paid financial network card, or other financial vehicle. This process will collect and set the Consumer choices for use as a state table for decision making processes by the Offer Management Application. (see at least Suprock3404, ¶80).
Per above, Earles0595 teaches a “base” card associated with credits rewards in a reward program; and Suprock3404 teaches a “comparable” card associated with rewards in a reward program, which offers the improvement that the reward credit can be applied to a prepaid card and/or a gift card.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595; in view of Suprock3404; to include applying the reward credit to a pre-paid card such as a gift-card, pre-paid financial network card, or other financial vehicle. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since 

Regarding claims 18-19, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 11 and 17; respectively) as per the above rejection statements.
Earles0595 discloses: At 240, the investor purchases a product or service with a payment card (credit card, debit card, health account card, etc.) or uses a loyalty number when making a purchase (see at least Earles0595, ¶103).
Earles0595 does not disclose: 
(wherein said gift card is a virtual card).
(wherein said virtual card is a prepaid gift card).
However Suprock3404 discloses: Systems and methods for distributing digital offers to a consumer. The consumer may receive and select offers from brands and retailers, share these offers, and redeem these offers through the use of their connected consumer device. (see at least Suprock3404, abstract).
Loyalty Offers, (see at least Suprock3404, ¶19).
Should a Consumer choose to redeem Digital Offers, the Customer will have a choice between several options for where the credit shall be applied: 1) a `Load to Card` option where the credit will applied to a card, either loyalty or financial, known to the Retailer electronic point of sale system; 2) a financial network card such as a credit or debit card; or 3) a pre-paid card such as a gift-card, pre-paid financial network card, or other financial vehicle. This process will collect and set the Consumer choices for use as a state table for decision making processes by the Offer Management Application. (see at least Suprock3404, ¶80).
Per above, Earles0595 teaches a “base” card associated with credits rewards in a reward program; and Suprock3404 teaches a “comparable” card associated with rewards in a reward 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595; in view of Suprock3404; to include the claimed limitation. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (the reward credit can be applied to a prepaid card and/or a gift card) to improve a similar method (of associating a card credits/rewards in a reward program) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Earles0595 in this way, since this feature offers the convenience of storing the credit in a 100% liquid format to be used or presented as a gift whenever the occasion arises. 

Regarding claim 21, Earles0595 discloses: All the limitations of the corresponding parent claim (claim 11) as per the above rejection statement.
Earles0595 discloses: At 240, the investor purchases a product or service with a payment card (credit card, debit card, health account card, etc.) or uses a loyalty number when making a purchase (see at least Earles0595, ¶103).
Earles0595 does not disclose:  (wherein the said value expires after remaining a constant value for a fixed number of days).
However Suprock3404 discloses: Credits expiration, wherein the Offer Management Server will evaluate credit validity (expiration information)  (see at least Suprock3404, ¶95).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595; in view of Suprock3404; to include expiration of the credits. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, to encourage the customer to act on the credits and to ensure that the customer remain active in the reward system.

Regarding claim 42, Earles0595 discloses: All the limitations of the corresponding parent claim (claim 41) as per the above rejection statement.
see at least Earles0595, ¶103).
Earles0595 does not disclose:  (wherein said reward is a prepaid gift card).
However Suprock3404 discloses: Systems and methods for distributing digital offers to a consumer. The consumer may receive and select offers from brands and retailers, share these offers, and redeem these offers through the use of their connected consumer device. (see at least Suprock3404, abstract).
Loyalty Offers, (see at least Suprock3404, ¶19).
Should a Consumer choose to redeem Digital Offers, the Customer will have a choice between several options for where the credit shall be applied: 1) a `Load to Card` option where the credit will applied to a card, either loyalty or financial, known to the Retailer electronic point of sale system; 2) a financial network card such as a credit or debit card; or 3) a pre-paid card such as a gift-card, pre-paid financial network card, or other financial vehicle. This process will collect and set the Consumer choices for use as a state table for decision making processes by the Offer Management Application. (see at least Suprock3404, ¶80).
Per above, Earles0595 teaches a “base” card associated with credits rewards in a reward program; and Suprock3404 teaches a “comparable” card associated with rewards in a reward program, which offers the improvement that the reward credit can be applied to a prepaid card and/or a gift card.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595; in view of Suprock3404; to include applying the reward credit to a pre-paid card such as a gift-card, pre-paid financial network card, or other financial vehicle. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (the reward credit can be applied to a pre-paid card such as a gift-card, pre-paid financial network card, or other financial vehicle) to improve a similar method (of associating a card credits/rewards in a reward program) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Earles0595 in this way, since this feature offers the convenience of storing the credit in a 100% liquid format to be used or presented as a gift whenever the occasion arises. 


Claims 22-36, are rejected under 35 U.S.C. 103 as being unpatentable over Earles et al. (US 2007/0100595) (hereinafter “Earles0595”) in view of Vassallo et al. (US 2015/0262506) (hereinafter “Vassallo2506”).

Regarding claims 22,  28, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 11 and 15; respectively) as per the above rejection statements. 
Even if it could be argued that Earles0595 does not disclose: 
(said value obtained is related to the number of servings of fruit, vegetables, or fruit and vegetables per serving of said healthier food option).
(wherein said healthier food option comprises at least one fruit, or at least one vegetable per serving). 
Earles0595 discloses: Purchasing whole fruit, salad or vegetables, representative of “healthier food items”. It is thus possible to assign a credit to the purchase of a salad or vegetables, for example. (see at least Earles0595, ¶106, 185, 198).
Further Vassallo2506 discloses: System for tracking and rewarding healthy students' meal selections (see at least Vassallo2506, abstract, ¶3),
The data generated at terminal 102 to identify the student's food selection is used at step 209 by food selection processor 108 to create a record of the student's food choice in database 107. In addition, dietary analysis processor 110 assigns points to the student's food choice at step 210, which points are an indication of the quality of the selection. The assignment of points typically is done by the use of a food quality rule set which lists nutritional characteristics of food choices including, but not limited to: caloric value, carbohydrates, fat content, fiber content, etc. (see at least Vassallo2506, ¶22,
In summary, as students choose their lunch meals, their choices are concurrently tallied by a food selection processor 108 at step 209 to create a record of the student's food choices, and points can be generated by food selection processor 108, which are indicative of the quality of the selections, at step 210. Furthermore, the students can receive real time feedback at step 211, which operates in conjunction to the recordation of the student's meal choices, via a display provided on the terminals 102-106. The displays can indicate the student's choice, points associated with the see at least Vassallo2506, ¶24).
Vassallo2506 therefore teaches a rewards program where value (reward points) are awarded to students based on making healthy and/or nutritional eating choices. 
Accordingly, in the context of Vassallo2506, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to award value to the number of servings of healthier food types eaten by an individual since a number of servings is one of a finite number of predictable scenarios for awarding value to students based on making healthy and/or nutritional eating choices (a finite number of identified, predictable potential solutions) to the recognized need of encouraging healthy eating habits in young children and in the population at large, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595 in view of Vassallo2506, to include awarding value in relation to the number of servings of fruit, vegetables, or fruit and vegetables per serving of said healthier food option, since fruit and vegetables are healthy food types.

Regarding claims 23, 27, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 11 and 15; respectively) as per the above rejection statements.
Even if it could be argued that Earles0595 does not disclose: 
(value obtained is related to the amount of calories per serving in said healthier food option).
(wherein said value obtained is related to the amount of calories per serving in said healthier food option). 
(wherein said healthier food option is a kid's meal.)
However Vassallo2506 discloses: The assignment of points typically is done by the use of a food quality rule set which lists nutritional characteristics of food choices including, but not limited to: caloric value, carbohydrates, fat content, fiber content, etc. (see at least Vassallo2506, ¶22).
Per above, Vassallo2506 teaches getting credits (value) for eating healthy foods and ensuring that the amount of calories per serving and/or the amount of sodium per serving and/or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595 in view of Vassallo2506, to include awarding value in relation to: amount of calories per serving. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since healthy eating is critical for young children (see at least Vassallo2506, ¶2) and it is old and well known that excessive amount of calories per serving may cause health problems in children (i.e., overweight) and represent unhealthy factors, Further it is imperative for students to develop and maintain healthy eating habits. To support this effort, gamification of healthy eating choices, which includes a reward system to enhance a healthier lifestyle, coupled with feedback to the parents and the school authorities, would assist in monitoring the student's food intake and to identify departures from a desired menu. (see at least Vassallo2506, ¶3).

Regarding claims 24-26, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 11 and 15; respectively) as per the above rejection statements
Earles0595 does not disclose: 
(wherein said value obtained is related to the amount of sodium per serving in said healthier food option). 
(wherein said value obtained is related to the amount of saturated fat per serving in said healthier food option). 
(wherein said value obtained is related to the amount of cholesterol per serving in said healthier food option). 
Vassallo2506 discloses: The assignment of points typically is done by the use of a food quality rule set which lists nutritional characteristics of food choices including, but not limited to: caloric value, carbohydrates, fat content, fiber content, etc. (see at least Vassallo2506, ¶22), wherein it could be argued that “sodium”, “saturated fat”, “cholesterol” and “trans fats” are not explicitly listed in the food quality rule set of Vassallo2506. 
However, Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the healthy food and diet arts that sodium, saturated fat, cholesterol and trans fats are components that underscore or impair (negatively impact) the health score of 
Accordingly, in light of the facts known in the art at the time of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention to include sodium, saturated fat, cholesterol and trans fats as undesirable quality food components, in the food quality rule set of Vassallo2506, in order to better determine the nutritional/health value of a meal and assign credits accordingly.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595 in view of Vassallo2506, to include awarding value in relation to: the amount of sodium per serving, the amount of saturated fat per serving, the amount of cholesterol per serving.  One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since healthy eating is critical for young children (see at least Vassallo2506, ¶2) and it is imperative for students to develop and maintain healthy eating habits (see at least Vassallo2506, ¶3). Further one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since gamification of healthy eating choices, which includes a reward system to enhance a healthier lifestyle, coupled with feedback to the parents and the school authorities, would assist in monitoring the student's food intake and to identify departures from a desired menu. (see at least Vassallo2506, ¶3).

Regarding claims 29-33, 35, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 11 and 15; respectively) as per the above rejection statements.
Even if it could be argued that Earles0595 does not disclose: 
(wherein said healthier food option contains less than 500, less than 400, or less than 300 calories per serving). 
(wherein said healthier food option contains less than 750 mg, less than 600 mg, less than 500 mg, less than 400 mg, less than 300 mg, less than 200 mg, or less than 100 mg of sodium per serving). 
(wherein said healthier food option contains less than 15 grams, less than 10 grams, less than 5 grams, or substantially no saturated fat). 
wherein said healthier food option contains less than 100 mg, less than 75 mg, less than 50 mg, less than 10 mg, or substantially no cholesterol per serving). 
(wherein said healthier food option contains less than 1 mg trans fats). 
(wherein said healthier food option contains less than 35% of the total calories coming from fat, less than 0.5 mg trans fat, and less than 640 mg sodium). 
Vassallo2506 discloses: “The assignment of points typically is done by the use of a food quality rule set which lists nutritional characteristics of food choices including, but not limited to: caloric value, carbohydrates, fat content, fiber content, etc.” (see at least Vassallo2506, ¶22).
As explained in the rejection of claims 22-28 (not repeated here) the combined system of Earles0595 in view of Vassallo2506 teaches getting credits (value) for eating healthy foods including fruit and vegetable, and further using a food quality rule set to ensure that the caloric value, carbohydrates, fat content, fiber content, etc. conform with a healthy food diet standard, which are tracked and rewarded by the system.
It could be argued that the “sodium”, “saturated fat”, “cholesterol” and “trans fats” are not explicitly listed in the food quality rule set of Vassallo2506, 
However, Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the healthy food and diet arts that sodium, saturated fat, cholesterol and trans fats are components that underscore or impair (negatively impact) the health score of foods and any determination of the health value of a meal needs to take into consideration the amount of these food elements contained in said meal to ensure that they are present in very low concentrations or absent in the food.
Accordingly, in light of the facts known in the art at the time of the invention, and in the context of the combined system of Earles0595 in view of Vassallo2506 as per claims 22-28, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to include limiting to the above claimed concentrations the amount of calories per serving and/or the amount of sodium per serving and/or the amount of saturated fat per serving and/or the amount of cholesterol per serving, and/or the amount of trans fat per serving in order to conform with a heathy food diet standard that the invention is directed to, which are tracked and rewarded by the system, since the above claimed amounts of calories and/or sodium and/or saturated fat and/or cholesterol and/or trans-fat per serving respectively when considered alone or in combination represent a finite number of predictable scenarios for conforming with a heathy food diet or a healthy food standard, 

Regarding claims 29-35, it is noted that two systems operating the same way with only different amounts per serving of calories and/or sodium and/or saturated fat and/or cholesterol specified, would not be patentably distinct from one another.  One skilled in the art would find it obvious to choose whichever amounts is desired. A process, machine, or article doesn’t change merely because of the different amounts (calories and/or sodium and/or saturated fat and/or cholesterol) per serving. Such elements in the claim are not patentably distinct from the prior art. That is, limiting calories per serving and/or sodium per serving and/or saturated fat and/or cholesterol per serving, to the quantities recited in claims 29-35 as opposed to different amounts, does not distinguish two inventions from each other.  It would have been obvious to try, by one of ordinary skill in the art at the time the invention was made to include the claimed amounts.

Regarding claims 34, 36, Earles0595 discloses: All the limitations of the corresponding parent claims (claims 11 and 15; respectively) as per the above rejection statements.
Even if it could be argued that Earles0595 does not disclose: 
(wherein said healthier food option contains at least a fruit, a vegetable, a source of lean protein, a source of whole grains, and a low-fat dairy option). 
(wherein said healthier food option contains at least 2, 3, 4, 5, 6, 7, 8 or more grams of dietary fiber per serving). 
However, Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the health food and diet arts that including fruit, a vegetable, a source of lean protein, a source of whole grains, and a low-fat dairy option in a person’s diet or meal are healthy desirable combinations that improve heath score of the meal or the diet foods (i.e., the Mediterranean diet). 
Accordingly, in light of the facts known in the art at the time of the invention, and in the context of  the combined system of Earles0595 in view of Vassallo2506 as per claims 22-28, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to since the above claimed combination is one of a finite number of predictable scenarios for conforming with a heathy food diet or a healthy food standard, which are tracked and rewarded by the system (a finite number of identified, predictable potential solutions) to the recognized need of encouraging and incentivizing healthy eating habits in young children and in the population at large, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.


Claim 43 are rejected under 35 U.S.C. 103 as being unpatentable over Earles et al. (US 2007/0100595) (hereinafter “Earles0595”), in view of Vassallo et al. (US 2015/0262506) (hereinafter “Vassallo2506”), and further in view of LaPorte7318 et al. (US 2011/0307318) (hereinafter “LaPorte7318”).

Regarding claim 43,  Earles0595 discloses: 
(a method of incentivizing a customer to purchase healthier food items). The cashier may manually enter a code for each food item purchased by that member or the register automatically identifies the food items being purchased and sends such information along with the investor's account number to the server 100 for recordation and credit. It is thus possible to assign a credit to the purchase of a salad or vegetables, for example. (see at least Earles0595, ¶106, 185, 198), wherein, it is noted whole fruit, salad or vegetables, are food choices that represent “healthier food items”. 
(c. providing a receipt or one or more loyalty cards to said customer,) A receipt (see at least Earles0595, ¶198). Loyalty card number (see at least Earles0595, fig. 10, ¶103-106).
Even if it could be argued that Earles0595 does not disclose: 
(a. assessing whether a food item selected by said customer is a qualifying healthier food item).
(b. determining a value to be associated with said healthier food item, wherein said value is higher for qualifying healthier food items and lower for non-qualified healthier food items).
see at least Earles0595, ¶106, 185, 198).
Further Vassallo2506 discloses: System for tracking and rewarding healthy students' meal selections (see at least Vassallo2506, abstract, ¶3). The data generated at terminal 102 to identify the student's food selection is used at step 209 by food selection processor 108 to create a record of the student's food choice in database 107. In addition, dietary analysis processor 110 assigns points to the student's food choice at step 210, which points are an indication of the quality of the selection. The assignment of points typically is done by the use of a food quality rule set which lists nutritional characteristics of food choices including, but not limited to: caloric value, carbohydrates, fat content, fiber content, etc. (see at least Vassallo2506, ¶22,)
In summary, as students choose their lunch meals, their choices are concurrently tallied by a food selection processor 108 at step 209 to create a record of the student's food choices, and points can be generated by food selection processor 108, which are indicative of the quality of the selections, at step 210. Furthermore, the students can receive real time feedback at step 211, which operates in conjunction to the recordation of the student's meal choices, via a display provided on the terminals 102-106. The displays can indicate the student's choice, points associated with the selection, and even suggestions for healthier choices. The accumulation of points can be used to reward the student for healthier choices. (see at least Vassallo2506, ¶24).
Vassallo2506 therefore teaches a rewards program where value (reward points) are awarded to students based on making healthy and/or nutritional eating choices, therefore teaches assessing whether a food item selected by said customer is a qualifying healthier food item.
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Earles0595 in view of Vassallo2506, to include the above claimed limitations, since healthy eating is critical for young children (see at least Vassallo2506, ¶2) and it is imperative for students to develop and maintain healthy eating habits (see at least Vassallo2506, ¶3). Further one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since gamification of healthy eating choices, which includes a reward system to enhance a healthier lifestyle, coupled with feedback to the parents and the school authorities, would assist in see at least Vassallo2506, ¶3).
It is implicit in the food quality rule set of Vassallo2506 which lists nutritional characteristics of food choices (see at least Vassallo2506, ¶22), that a health value would be higher for qualifying healthier food characteristics and lower for non-qualified healthier food characteristics. 

Earles0595 does not disclose: 
(c. providing a receipt or one or more loyalty cards to said customer, wherein said receipt or loyalty cards are assigned said value associated with said healthier food item).
Earles0595 discloses: Transaction receipt comprising information (see at least Earles0595, ¶198) and/or a loyalty card number (see at least Earles0595, fig. 10, ¶103-106).
Further LaPorte7318 teaches: A loyalty network enables customers to use their mobile devices to participate in a merchant's customer loyalty program. When a customer conducts a transaction, the merchant's point-of-sale ( POS) system generates a code image containing transaction information. The POS system may print the code image on a transaction record (such as a bill or receipt) provided to the customer, and/or may display the code image on a display screen. The customer can then photograph/scan the code image with their mobile device, which sends the transaction information and authentication information to a loyalty program server. The loyalty program server may use this information to credit the customer's loyalty program account, and may, in some cases, interact with the POS system to enable loyalty program credits to be redeemed (see at least LaPorte7318, abstract, fig. 3-5, ¶7, 27). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Earles0595 and Vassallo2506 as per above, and the receipt of Earles0595; in view of LaPorte7318; to include a receipt with a reward indication/code (assigned said value associated with said healthier food item). One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Earles0595 in this way, since a receipt with a reward code facilitates the process of uploading and/or redeeming the reward.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0290088; “Mediterranean diet pyramid today. Science and cultural updates.”, Cambridge University Press:  13 December 2011; “Healthy Meal Plans” Linda B. Bobroff. University of Florida, IFAS Extension, August 2002.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681